Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered September 22, 2011) to review determinations of respondent. The determinations found after Tier III hearings that petitioner had violated various inmate rules.
It is hereby ordered that the determinations are unanimously confirmed without costs and the petition is dismissed. Present — Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ.